Opinion issued April 18, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-01038-CV
                            ———————————
           HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                        V.
                   KIRBY INLAND MARINE, LP, Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-54791


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss this accelerated appeal. No opinion

has issued. Appellee is not opposed to this motion.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2